MEMORANDUM **
Djehuty Ma’at-Ra appeals pro se from the district court’s summary judgment dismissing his 42 U.S.C. § 1983 action alleging, inter alia, that defendants lacked probable cause for arresting him. We have jurisdiction under 28 U.S.C. § 1291. After de novo review, Haynie v. County of Los Angeles, 339 F.3d 1071, 1075 (9th Cir. 2003), we affirm.
For the reasons set forth by the magistrate judge in his November 9, 2005 report, adopted in full by the district court in its November 30, 2005 order, we agree that Ma’at-Ra failed to raise a triable issue of fact as to whether any of his constitutional rights were violated when he was stopped, arrested, and detained by Glendale police.
Ma’at-Ra’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.